UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 7, 2016 Cocrystal Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 000-55158 35-2528215 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1860 Montreal Rd, Tucker, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (678) 892-8800 (Former name or former address, if changed since last report.): Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure While attending the Jefferies 2016 Healthcare Conference held in New York City from June 7-10, 2016, Dr. Douglas Mayers, Chief Medical Officer of Cocrystal Pharma, Inc. (the “Company”) disclosed in private comments that the Company intends to pursue uplisting to the Nasdaq Stock Market in the coming year, in conjunction with which the Company would likely engage in capital-raising efforts. The Company is not presently engaged in an offering of the Company’s securities and does not presently have any specific plans to raise capital. The Company cannot offer any assurances as to when, or if, the Company will apply to Nasdaq, and if the Company does apply to Nasdaq, it cannot offer any assurances as to whether the Company’s securities will be accepted for listing. The information in Item 7.01 of this report is furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. Furthermore, the information in Item 7.01 of this report shall not be deemed to be incorporated by reference in the filings of the registrant under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: June 13, 2016 Cocrystal Pharma, Inc. By:/s/ Walt A. Linscott Name: Walt A. Linscott Title: General Counsel and Secretary
